Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “structure” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4. The claimed “structure” is already an electrolytic solution supplier and/or discharger in claim 3. Thus claim 4 fails to further limit.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 U.S.C. §§ 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by, or in the alternative are rejected under 35 U.S.C. § 103(a) as being unpatentable over Reid et al., U.S. Patent App. Pub. No. 2010/0032310 A1 [hereinafter Reid].
The body of the claim is generally written with parentheses following the limitations indicating the prior art's teachings and/or examiner notes.

Claim 1. An apparatus for plating a substrate as an object to be plated (wafer 107; Reid [0135]-[0136], fig. 13), the apparatus for plating comprising: 
an anode configured to make electric current flow between the substrate and the anode (anode 113; id.); and 
a thief tunnel arranged to be located between the substrate and the anode when the substrate is placed to be opposed to the anode (second cathode tunnel; Reid [0142]-[0146], figs. 13-14), 
wherein the thief tunnel comprises: 
a body placed away from the substrate (second cathode chamber 127; id.) and provided with an opening (central opening of chamber 127; id.); 
a plurality (segmented second cathode may be used; Reid [0083]-[0091], figs. 7A-7B) of auxiliary electrodes provided in or to the body (second cathode 129; Reid [0142]-[0146], figs. 13-14); and 
an ion exchange membrane configured to protect the auxiliary electrodes from a plating solution (membrane-covered openings 153; id.), and 
id.) , and 
at least one of the auxiliary electrodes is configured such that a voltage to be applied to the at least one of the auxiliary electrodes is controlled independently of a voltage to be applied to one or more auxiliary electrodes other than the at least one of the auxiliary electrodes (each of the second cathode segments are separately powered by separate power supplies; Reid [0083]-[0091], figs. 7A-7B).
It is noted that the embodiment of figs. 7A-7B may be used “in combination with various plating apparatus features disclosed herein” and thus may be used in combination with the embodiment of figs. 13-14.
Alternatively, Reid teaches that the embodiment of figs. 7A-7B “allows fine-tuning plating uniformity” due to the independently powered segments. Reid [0085], figs. 7A-7B.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the figs. 13-14 embodiment with independently powered segments to allow fine-tuning plating uniformity. 

Claim 2. The apparatus for plating according to claim 1, wherein the auxiliary electrodes are placed in a housing that is provided in or to the body and are exposed to an electrolytic solution in the body or in the housing (overflow reservoir 121; Reid [0131], fig. 13), and 
the ion exchange membrane is placed in a passage arranged to connect a space inside of the body or inside of the housing with outside (membrane; Reid figs. 13-14).



Claim 4. The apparatus for plating according to claim 3, wherein the structure configured to replace the electrolytic solution comprises an electrolytic solution supplier and/or an electrolytic solution discharger provided in the body or in the housing (opening 157). Reid [0143], fig. 14.

Claim 5. The apparatus for plating according to claim 1, wherein the auxiliary electrodes are arranged adjacent to the opening (adjacent). Reid figs. 13-14.

Claim 8. The apparatus for plating according to claim 1, wherein the thief tunnel is in a ring shape (ring shape; Reid figs. 13-14), and at least one of the auxiliary electrodes is configured to control a flow of an electric field inside and/or outside of the thief tunnel (current diverted to second cathode 129; Reid [0136], figs. 13-14).

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Reid as applied to claim 1 above, and further in view of De et al., U.S. Patent App. Pub. No. 2016/0313641 A1 [hereinafter De] and Mine, U.S. Patent App. Pub. No. 2017/0058423 A1 [hereinafter Mine].
Claim 6. The following references teach the claim.
I. Polygonal Substrate – Mine and De 

But Reid teaches that segmented second cathodes is particularly useful for non-circular wafers. Reid [0085].
Mine teaches that semiconductor shapes may include polygonal shapes such as a square. Mine [0009]-[0014], figs. 21A-21D.
De teaches that non-circular panels offer cost advantages over circular wafers. De [0002]-[0003].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s substrate to be Mine’s square shape to get cost advantages.
II. Corner - Mine
Reid is silent on the apparatus for plating according to claim 1, wherein at least one of the plurality of auxiliary electrodes is located at a position corresponding to a corner of the substrate.
However, Reid’s second cathode segments must be placed somewhere in relation to a square panel. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Mine teaches that the electric field concentrates at the corners resulting in larger film thicknesses resulting in unevenness. Mine [0014], figs. 21A-21D.
A person having ordinary skill in the art would have then realized that placing Reid’s second cathode segments at the corners would draw from the overly concentrated electric field and reduce the unevenness.
.

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Reid as applied to claim 1 above, and further in view of Andricacos et al., U.S. Patent No. 5,516,412 [hereinafter Andricacos].
Claim 7. The apparatus for plating according to claim 1, wherein the body is configured such as to interrupt a flow of an electric field outside of the opening (second cathode chamber 127 allows current to be diverted to second cathode 129). Reid [0136], [0142]-[0146], figs. 13-14.
Reid is silent on the body is made of a dielectric material.
However, Reid’s chamber must be made of some material. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Andricacos teaches that the dielectric PVDF serves as wall material that is corrosion resistant. Andricacos col. 3 ll. 1-33, figs. 1-3.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s material to be Andricacos’s PVDF to have a material that is corrosion resistant.

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Reid in view of De et al., U.S. Patent App. Pub. No. 2016/0313641 A1 [hereinafter De] and Mine, U.S. Patent App. Pub. No. 2017/0058423 A1 [hereinafter Mine].
Claim 9. An apparatus for plating a substrate as an object to be plated, the apparatus for plating comprising: an anode configured to make electric current flow between the substrate and the anode; and a thief tunnel arranged to be located between the substrate and the anode when the substrate is placed to be opposed to the anode, wherein the thief tunnel comprises: a body placed away from the substrate and provided with an opening, a plurality of auxiliary electrodes provided in or to the body; and an ion exchange membrane configured to protect the auxiliary electrodes from a plating solution, and wherein the plurality of auxiliary electrodes are arranged (rejected for similar reasons as the claim 1 rejection)
adjacent to the opening (rejected for similar reasons as the claim 5 rejection) and 
along a circumference of the opening, and at least one of the auxiliary electrodes is configured such that a voltage to be applied to the at least one of the auxiliary electrodes is controlled independently of a voltage to be applied to one or more auxiliary electrodes other than the at least one of the auxiliary electrodes (rejected for similar reasons as the claim 1 rejection), 
wherein the substrate is a polygonal substrate, and at least one of the plurality of auxiliary electrodes is located at a position corresponding to a corner of the substrate (rejected for similar reasons as the claim 6 rejection).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HO-SUNG CHUNG/Examiner, Art Unit 1794